—Order Supreme Court, New York County (Stuart Cohen, J.), entered March 11, 1993, which, after a hearing, granted the petitioner’s motion to permanently stay the uninsured motorist arbitration, unanimously reversed, on the law, without costs and petitioner’s motion is denied.
In August and September 1989 when additional respondent, Eagle Insurance Company, sent its requests for pertinent underwriting information to Mr. Quintana, section 18-2 (8) of the New York Automobile Insurance Plan Rules required that only two such requests had to be sent to an insured before an insurer shall have the right to cancel the policy. No time interval between notices was specified or required. In this case Eagle Insurance sent three such notices with a seven day interval between each, before it sent a notice of cancellation dated September 13, 1989, which in accordance with its policy terms, informed its insured that the policy would be cancelled effective October 7, 1989. Consequently, we hold that the policy was validly cancelled prior to the time Mr. Quintana was involved in the accident with petitioner’s insured. The IAS Court’s determination held Eagle Insurance to the requirements of the amended version of section 18-2 (8), which was not effective until July 13, 1990. Concur — Murphy, P. J., Sullivan, Ross and Asch, JJ.